Citation Nr: 1310189	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  09-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied service connection for asthmatic bronchitis, a back disability, and tendonitis.

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board denied service connection for tendonitis in June 2011.  The remaining appeals issues, recharacterized as a respiratory disability and a low back disability, were remanded for additional development.  Adjudication now may proceed, as that development substantially has been completed.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

A supplemental statement of the case, the last adjudication of this matter, was issued in May 2012.  Since then, new pertinent evidence was added to the record.  It is considered by the Board in the first instance because the Veteran's representative waived the right to initial review by the agency of original jurisdiction (AOJ) in a January 2013 Informal Hearing Presentation.  38 C.F.R. § 20.1304(c) (2012).

The following decision is based on review of the Veteran's claims file and Virtual VA electronic claims file.



FINDINGS OF FACT

1.  The Veteran did not manifest a respiratory problem during service, and his current respiratory problem is not related to his service.

2.  The Veteran manifested a low back problem during service and has a current low back disability, but that disability is not related to his in-service problem.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1116, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2012).

2.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.71a, Diagnostic Codes 5003-5010 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Proper notice from VA must, prior to the initial decision on a claim by the AOJ, indicate any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified by a January 2007 letter of the criteria for establishing service connection, the evidence required, his and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates if service connection is awarded.  Therefore, all notice elements were addressed prior to the initial adjudication in the December 2007 rating decision.  Nothing more is required.  The October 2007 and July 2008 letter and the portion of the January 2009 statement of the case readdressing all or some of these notice elements exceeded what is required.  Even if a defect with respect to notice content or timing existed, it is harmless because the Veteran has had a meaningful opportunity to participate in the processing of this matter.  The essential fairness of adjudication has not been impacted.

VA is required to assist the claimant in procuring pertinent records, whether or not they are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2012).  VA also is required to provide a medical examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4) (2012).

Service medical records, service personnel records, VA treatment records, and identified private treatment records of the Veteran have been obtained.  That was through VA's efforts, him submitting them, or both.  Of note is that treatment records from two identified private physicians have not been obtained.  However, the records from one physician are not pertinent.  The records from the other could not be requested by VA because the Veteran was unable to provide contact information.  He was notified in that regard.  He did not submit the records himself.

As directed by the Board's June 2011 remand, a VA medical examination was conducted in June 2011.  The examiner reviewed the Veteran's claims file and electronic medical records, interviewed him, and undertook a relevant assessment of him.  Diagnoses were made, and an opinion was rendered about whether or not each diagnosis was related to the Veteran's service.  All questions necessary for the Board to issue a decision were answered.  Therefore, the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Acknowledgement is given to the contention of the Veteran's representative that another VA medical examination with opinion concerning a low back disability is needed because the opinion of record is based on an inaccurate factual premise.  The representative particularly takes issue with the statement that the Veteran had no chronic lower back disability and treatment during service when he has indicated having continuous back symptoms since then.  No inaccuracy is found by the Board.  The Board finds that the statements and testimony of continuity are not credible.  Therefore, the examiner's statement is not inaccurate.

Neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any further development.  Therefore, the Board finds that no further notice or assistance is required and that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection basically means that a particular injury or disease resulting in disability was incurred coincident with service or, if preexisting service, was aggravated during service.  38 C.F.R. § 3.303(a) (2012); 38 U.S.C.A. § 1110 (West 2002).  To establish service connection, there generally must be evidence of (1) a current disability, (2) in-service incurrence of an injury or disease or aggravation of a preexisting injury or disease by service, and (3) a nexus between the current disability and the in-service incurred or aggravated injury or disease.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Service connection also may be established for any disease diagnosed after discharge when the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

For chronic diseases only, service connection may be established by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  A chronic disease during service is shown when there is a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2012).  Merely isolated findings or a diagnosis including the word chronic is insufficient.  38 C.F.R. § 3.303(b) (2012).  Subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology after service is required if the disease is noted during service but is not, in fact, chronic or where a determination that it is chronic legitimately may be questioned.  38 C.F.R. § 3.303(b) (2012); Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection is presumed for chronic diseases and diseases associated with exposure to an herbicide agent if certain requirements are met.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  A requirement for both is that the Veteran served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. § 3.307(a)(1) (2012).  With respect to diseases associated with exposure to an herbicide agent, exposure during service is required.  A Veteran is deemed to have been exposed to an herbicide agent if he served in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § § 3.307(a)(6)(iii) (2012); McCartt v. West, 12 Vet. App. 164 (1999).  

Lastly, the disease or disease must be manifested within a particular time period.  Arthritis is a chronic disease.  38 U.S.C.A. § 1101(3) (West 2002); 38 C.F.R. § 3.309(a) (2012).  Manifestation, though not necessarily diagnosis, must have been to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. §§ 3.307(a)(2-3), (c) (2012).  The only respiratory disabilities which have been linked by VA to exposure to an herbicide agent are respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e) (2012).  Manifestation must have been to a compensable degree at any time after service.  38 C.F.R. § 3.307(a)(6) (2012).

Affirmative evidence rebutting in-service incurrence or aggravation of a chronic disease or disease associated with exposure to an herbicide agent must be taken into consideration even if the aforementioned requirements are met.  38 U.S.C.A. §§ 1113, 1153 (West 2002); 38 C.F.R. §§ 3.307(d), 3.309(a) (2012).  Where service connection cannot be presumed, service connection still may be established with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997); McCartt v. West, 12 Vet. App. 164 (1999).

The Board must account for evidence that it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an assessment of the probative value of the lay evidence in addition to the medical evidence must be undertaken.  

Competency is a legal concept determining whether testimony may be heard and considered.  Credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6. Vet. App. 465 (1994).  A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of personal knowledge.  Layno v. Brown, 6. Vet. App. 465 (1994).  In weighing credibility, discounting of competent testimony or statements from a lay person may occur in the light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence in combination with other factors may lead to the determination that the lay testimony or statement is not credible.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran prevails when the evidence supports the claim or is in relative equipoise, but does not prevail when the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record but does not have to discuss each piece of evidence).  The Board finds that service connection for a respiratory disability and for a low back disability is not warranted because the requirements for establishing entitlement to this benefit have not been met.  

There can be no valid claim if there is no current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is undisputed that the Veteran has a current respiratory disability and a current low back disability.  He filed his claim in November 2006.  Since then, VA and private treatment records have contained diagnoses of recurrent pneumonia, bronchitis, asthma, asthmatic bronchitis, and chronic obstructive pulmonary disease (COPD).  The records also show diagnoses of low back pain and chronic low back pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Yet other diagnoses were not just of pain.  Those include degenerative joint disease (DJD), degenerative disc disease (DDD), and scoliosis.  At the VA medical examination, bronchial asthma and DDD were diagnosed.

The Veteran served in the Republic of Vietnam as shown on his service separation from in and in his service medical records.  Thus, he is deemed to have been exposed to herbicides during service.  It is undisputed that he served more than 90 days both during a period of war as well as after December 31, 1946.  His service spanned over two years, all during the Vietnam era.  38 U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. § 3.2(f) (2012).

While the Veteran has been diagnosed with DJD and DDD, there is no indication that he had DJD, DDD, or any kind of arthritis or similar condition to a compensable degree in the year following his separation from service.  Neither he nor his representative has contended that.  Even if one or both had so contended, that would be insufficient because as lay persons they are not qualified to diagnose arthritis.  Arthritis generally must be established by X-ray.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010 (2012).  No X-rays dated between November 1970 and November 1971 are of record.  No treatment records discussing X-ray findings, whether VA or private, dated between November 1970 and November 1971 are of record.  There are no treatment records available dated during that year.

While respiratory cancers are listed among the diseases associated with exposure to an herbicide agent, none of the various diagnoses of the Veteran's current respiratory disability are respiratory cancers.  The VA Secretary has determined that there is no positive association between such exposure and any condition that is not listed or for which the Secretary has not determined should be listed.  67 Fed. Reg. 42,600 (June 24, 2002).  Respiratory disorders of wheeze or asthma, COPD, and farmer's lung have specifically been determined by the Secretary not to be positively associated with herbicide exposure.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange:  Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

Presumptive service connection for a low back disability as a chronic disease and for a respiratory disability as due to exposure to an herbicide agent accordingly is not established because no presumptive back disability is shown within a presumptive period and no presumptive lung disability or presumptive lung disability related to herbicide exposure is shown by the evidence of record.  All that remains is to determine whether service connection can otherwise is established.  

No respiratory problem or low back problem was noted at the Veteran's August 1968 service entrance examination.  There is no indication that he had a respiratory or low back injury or disease prior to service.  Therefore, he is presumed to have been in sound condition at entrance to service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Therefore, the Board will consider incurrence, rather than aggravation, as no preexisting disability is shown.  

Satisfactory evidence of service incurrence of an injury or disease shall be accepted as sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of combat service even though there is no official record of such incurrence.  38 U.S.C.A. §1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).  Reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 1154(b) (West 2002).  The Veteran engaged in combat with the enemy during service and was awarded the Combat Action Ribbon.  However, he does not assert that he sustained a respiratory disability or low back disability as a result of combat.  

With respect to any respiratory problem in service, the service medical records document only that the Veteran had a "head cold" with a dry cough in September 1969 and congestion in his chest with a cough in May 1970.  He denied respiratory symptoms during service at his interview at the VA medical examination.  The service medical records show that the Veteran manifested a low back problem during service.  His duties involved carrying heavy loads, for which he supplied supporting photographs, for construction projects.  Service medical records include an undated entry that he was seen twice in two weeks for low back pain.  The diagnosis was low back strain.  

Chronicity and continuity of low back symptomatology must be considered because a chronic disease was ultimately diagnosed.  There is no indication of chronicity during service.  The word chronic was not used whether in diagnosis or otherwise.  The Veteran was seen twice, within a two week period.  It was noted that six to eight weeks was needed for him to recover.  The expected recovery apparently occurred, as no spinal problem was found at the Veteran's September 1970 separation examination.

There is no indication that the Veteran has medical knowledge, training, or expertise, and thus he is a lay person.  He contends in statements and his testimony he has experienced continuous low back symptomatology since injuring it during service.  Those statements are competent because symptoms would have been personally experienced by him.  However, the Board finds that those statements are not credible.  

It is facially plausible that the Veteran experienced continuous low back symptoms following his service injury.  His demeanor at the hearing did not particularly suggest a lack of credibility.  Nevertheless, his claims of continuity of symptomatology is inconsistent with the other evidence.  The first documentation in the available treatment records, which are dated beginning in August 1995, that the Veteran complained about his low back was in January 1999.  The absence of complaints prior to August 1995 and between then and January 1999 is significant.  So is that the treatment records dated between August 1995 and January 1999 contain the Veteran's complaints of pain in various body parts other than his low back.  It is unlikely he would have omitted to mention pain that existed in one location when he specifically mentioned it in other locations.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist).  That the Veteran waited approximately 36 years after his separation from service to request service connection for his low back is difficult to reconcile with his claims of continuity.  Shaw v. Principi, 3. Vet. App. 365 (1992) (Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  No explanation has been provided for that delay.  Finally, the Veteran's self-interest in monetary gain cannot be ignored.  If his statements and testimony are found to be credible and competent, the probability of service connection being granted increases.  A grant could potentially result in his receipt of greater VA compensation benefits than he currently receives.

Although no chronic respiratory disease has been diagnosed, persistent symptomatology post-service would help support a grant of service connection.  Yet that is not shown.  The Veteran does not contend in statements or his testimony he has experienced breathing problems since his service.  Instead, he testified that he first had problems breathing in the early 1990s.  The first documentation that the Veteran complained about his breathing was in an August 1995 private treatment record.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  Maxson v. West, 12 Vet. App. 453 (1999).

It is clear from the Veteran's statements and testimony that he believes there is a nexus between his current respiratory disability and low back disability and his service.  Lay evidence can sometimes be sufficient to prove nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

However, the question of whether there exists a nexus in this particular case falls outside the province of a lay person.  It is a medical question.  Of import are the numerous causes of the respiratory disability and low back disability currently manifested by the Veteran, the number of years since his service, the complexities of the respiratory and musculoskeletal systems, and current medical understanding concerning herbicide exposure.  Only those with specialized medical knowledge, training, and expertise are competent where the determinative issue is one of medical causation.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran is not competent to render an opinion that there exists a nexus between his current respiratory disability or his low back disability and his service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His credibility in this regard accordingly need not be addressed because his statements are not competent evidence.

No private medical opinions concerning nexus are of record.  One VA opinion concerning nexus is of record.  It was opined at the June 2011  VA medical examination that neither the Veteran's current respiratory disability nor his current low back disability was caused by or a result of his service.  Service medical records were noted to be devoid of respiratory complaints or findings such as shortness of breath and to show an acute rather than a chronic low back problem.  Also noted for the respiratory disability was that the first diagnosis was in a 1995 treatment record and that treatment records mention a nexus to the Veteran's exposure to fumes and dust in his post-service occupation as a welder.  Further noted was the conclusion in medical literature that not enough study has been done to show a cause and effect between such a disability and herbicide exposure.  The low back disability was concluded to be more likely due to the repetitive bending and squatting performed by the Veteran "almost all of his life" as a welder and to generalized degeneration due to age.  Though he previously reported post-service back injuries and many such injuries are documented in treatment records, no comment was made on their significance.  That is because he denied all post-service back injuries during his examination interview.

Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or other pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Black v. Brown, 10 Vet. App. 297 (1997); Ardison v. Brown, 6 Vet. App. 405 (1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The examiner who conducted the VA medical examination is a physician, and thus possesses sufficient qualifications and expertise.  No deficiency is found with the scope of the examination.  It is reiterated that the Veteran's claims file and electronic medical records were reviewed.  So is the above finding that there was no inaccurate factual premise involved with respect to the current low back disability.  None is found with respect to the current respiratory disability.  The opinion was expressed in certain terms.  A rationale was supplied in support the opinions that is sufficiently detailed to be afforded substantial probative value.  The Board indeed finds the opinion to be the most persuasive evidence of record.

In sum, the Board finds that the preponderance of the evidence is against the claims service connection for a respiratory disability or for a low back disability.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disability is denied.

Service connection for a low back disability is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


